Citation Nr: 0316134	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-14 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1962 and from November 1970 to May 1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO), which confirmed and continued a 50 
percent evaluation for PTSD. 


REMAND

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified, in pertinent pat, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  


The Board further notes that there is medical evidence of 
record that has not been considered by the RO.  Specifically, 
copies of transcripts of depositions of a psychologist and a 
physician, in conjunction with a court proceeding relating to 
a civil suit filed by the veteran, are associated with the 
claims file.  While the RO considered a deposition from 
another physician obtained in conjunction with the same 
lawsuit (see Supplemental Statement of the Case issued in 
February 2001), there is no indication that the additional 
depositions have been considered and, as they relate to the 
veteran's PTSD in recent years, the evidence in question is 
relevant to this appeal.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly and 
sending VCAA notices to veterans.  See 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2002).  However, on May 1, 2003 the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) is invalid because in conjunction with 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

While in the aftermath of the Federal Court case noted above 
the Board may still conduct development (see VAOPGCPREC 1-
2003),  the Board is unable to cure the procedural defects 
described above.  Accordingly, this case must be remanded to 
the RO for compliance with the applicable requirements of the 
VCAA and to consider the additional evidence submitted by the 
veteran without a waiver of RO review of the evidence.  Id; 
Disabled American Veterans, et al., supra.


Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
the veteran's claims is to be provided by 
which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

2.  Thereafter, the RO must readjudicate 
the claim with consideration of all of 
the evidence received by VA since the 
last Supplemental Statement of the Case 
(SSOC) was issued in September 2002, to 
include copies of transcripts of 
depositions of a psychologist, Ellen H. 
Todt, Ph.D.; and a physician, Douglas K. 
Roszell, M.D., obtained in conjunction 
with a court proceeding relating to a 
civil suit filed by the veteran.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided an SSOC, which addresses all of 
the evidence received by VA since the 
September 2002 SSOC, and an appropriate 
period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


